Citation Nr: 0611819	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-16 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant's spouse had recognized guerrilla service on 
July 22, 1942, and from January 1943 to January 1946.  He 
served in the Regular Philippine Army from January to 
February 1946.  He died in February 1985, and the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issue of service connection for the cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's accrued benefits claim was filed more 
than one year after her spouse's death.

2.  The service department has certified that the appellant's 
spouse had recognized guerrilla service on July 22, 1942, and 
from January 1943 to January 1946; no casualty status from 
July 1942 to December 1942; and regular Philippine Army 
service from January to February 1946.  


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits. 38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).  

2.  The appellant's deceased spouse did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5100, 5102, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, it is noted that no further action 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA).

In a July 2003 letter, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
a claim for death pension benefits, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the appellant to 
submit any additional information in support of the claim, 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), and the 
appellant received VCAA notice prior to the initial decision 
denying her claim.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  A review of the 
record indicates that all necessary evidence relative to the 
claims decided below has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information regarding the appellant's spouse's claimed 
service from the service department.  The appellant has 
identified no other pertinent evidence, nor is there any 
indication of relevant, outstanding evidence.  Given the 
nature of the issues decided below, there is no need for a VA 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons set forth above, and given the facts of this 
case, no further notification or development action is 
necessary in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In any event, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the issues considered herein 
must be denied as a matter of law.  Thus, any deficiency in 
VA's VCAA notice or development action is harmless error.  
Id.

Accrued benefits

The pertinent facts are not in dispute and the law is 
dispositive.  The appellant's spouse died in 1985, and she 
filed a claim in July 2003, well beyond the one-year time 
limit imposed on an accrued benefits claim in terms of 
filing.  38 C.F.R. § 3.1000.  The appellant's claim must be 
denied because it does not meet legal prerequisites.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Death pension 

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran. 
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b). When the claimant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements discussed above, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The facts in this case are not in dispute.  The service 
department determined that the appellant's spouse had 
recognized guerrilla service on July 22, 1942, no casualty 
status from July 1942 to December 1942, and guerilla service 
from January 1943 to January 1946.  He served in the Regular 
Philippine Army from January to February 1946.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant's spouse did not have the requisite service for 
pension benefits.

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  Under the undisputed facts of this case, the 
applicable criteria are clear and dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Again, in light of the 
certification of the service department, the Board finds that 
the appellant's spouse did not have the requisite service for 
death pension benefits and, therefore, the claim must be 
denied.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.




ORDER

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.


REMAND

In light of the VCAA and recent caselaw, the RO should send 
an updated notification letter as described below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
and particularly inform the appellant of 
the information and evidence needed to 
substantiate and complete her claim.  The 
letter should also tell the veteran to 
provide any evidence in her possession 
that pertains to the claim.

2.  Then, the RO should readjudicate the 
appellant's claim regarding service 
connection for the cause of death.  If the 
determination of this claim remains 
unfavorable to the appellant, the RO must 
issue a supplemental statement of the case 
and provide her a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


